It has been stipulated between the parties in the above-entitled action that the issues of law involved in the case of City of Phoenix, a Municipal Corporation, Appellant, v.R.F. Kidd, Appellee, ante, p. 75, 92 P.2d 513, just decided, are the *Page 100 
same as those in the present case, and that the decisions of the court therein should be decisive also of this appeal.
It is therefore ordered that the judgment of the superior court be reversed, and the case remanded with instructions to enter judgment for defendant.
ROSS, C.J., concurs.